I respectfully dissent in this case for the reason as admitted by the majority opinion that at the time the plaintiff discharged Dr. Dowell, that is, on February 11, 1938, he was then disabled and was in a cast. It is my recollection that Dr. Dowell, the physician of the defendant, stated at that time that plaintiff had not recovered from his injury. I further am of the opinion that in accordance with Dr. Williams' testimony, a radiologist of defendant, at that time was of the opinion that the injury received by the plaintiff accelerated the arthritic condition which plaintiff seems to have been suffering, in *Page 186 
and at about the fourth and fifth lumbar vertebrae.
I place no importance on the fact that plaintiff may have flirted with the lady at the hospital, his being seen riding a bicycle or his proffer of dancing with two young ladies, as testified to by witnesses for the defendant. These witnesses were not definite as to the time that they saw the plaintiff indulge in these presumed violations of the doctor's instructions as to the treatment prescribed by him. These witnesses, in accordance with their testimony, do not state whether or not the pleasure stunts indulged by the plaintiff were before or after February 11th, at which time he is presumed to have discharged Dr. Dowell and compensation ceased.
I am of the opinion that plaintiff is entitled to recover compensation for a period of 400 weeks, save and except granting unto defendant at any time the right to show that plaintiff has fully recovered.